[J-122-2016]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANGINO & ROVNER, P.C.                      :   No. 65 MAP 2016
                                           :
                 Appellant                 :   Appeal from the Order of the Superior
                                           :   Court entered January 5, 2016 at No.
                                           :   941 MDA 2014, affirming the order of
           v.                              :   the Court of Common Pleas of Dauphin
                                           :   County, Civil Division, dated May 27,
                                           :   2014 at No. 2012-CV-08019-CV
JEFFREY R. LESSIN & ASSOCIATES             :
P.C. AND MONSOUR ZARREII A/K/A             :   ARGUED: December 6, 2016
MICHAEL ZARREII,                           :
                                           :
                 Appellees                 :


                                   ORDER


PER CURIAM                                           DECIDED: February 22, 2017
     AND NOW, this 22nd day of February, 2017, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.

     Justices Donohue and Wecht dissent.